347 Ill. App. 75 (1952)
105 N.E.2d 807
Hymen Litwin, Trading as H. Litwin Company, Appellant,
v.
Pioneer Trust and Savings Bank, as Trustee Under Trust Number 4074, Jean Solowski, Henrietta Solowski, also Known as Henryka Solowski, and Unknown Owners, Appellees.
Gen. No. 45,666.
Illinois Appellate Court.
Opinion filed April 1, 1952.
Released for publication May 23, 1952.
Rissman & Lipton, for appellant.
Emil Rissman, of counsel.
Joseph M. Baron, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE ROBSON.
Order affirmed.
Not to be published in full.